DETAILED ACTION
This action is responsive to the Remarks and Claim Amendments filed on April 26, 2021.
Claims 1, 9 and 17 have been amended. Claims 7, 15 and 23 have been canceled. 
Claims 1-6, 8-14, 16-22 and 24 have been examined. Claims 1-6, 8-14, 16-22 and 24 (Renumbered to claims 1-21) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The objection of the drawings have been withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 9 and 17 (Renumbered to claims 1, 8 and 15) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claims 1, 9 and 17:
“initially designating any of the instruction nodes in the dependency graph as global, wherein a global designation represents at least that the corresponding instruction node is expected to require inputs from outside of a predefined limited physical range of ALUs, the range being smaller than the full extent of the data path; and   	second selecting any available dependent instruction nodes that are dependent upon a result of the selected first available instruction node and does not violate any predetermined rule, the any predetermined rule includes that the instruction word may not include an available dependent instruction node that is designated as global;”

The following prior art references being made of record were found to be relevant to allowed independent claims 1, 9 and 17. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Heishi et al. (US Pat. No. 6,324,639)  	Heishi set forth a processor for decoding short instructions with a word length equal to one unit field and long instructions with a word length equal to two unit fields. An opcode of each kind of instruction is arranged into the first unit field assigned to the instruction. The number of instructions to be executed by the processor in parallel is s. 

   	Heishi et al. (US Pat. No. 6,490,673)  	Heishi uses a dependency analysis unit in a compiling apparatus and considers the upper and lower registers in one 64-bit register as separate resources, analyzes the data dependency relations between the instructions, and generates a dependency graph that indicates the data dependency relations. A instruction rearrangement unit rearranges the instructions and generates execution codes using the dependency graph. However, Heishi does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 9 and 17.
Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192